Citation Nr: 1231438	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  08-17 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for a low back disability.

4. Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from February 1959 to February 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Houston RO.

In July 2012, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of this hearing is associated with the claims file.

The issues of service connection for bilateral hearing loss, a low back disability, and a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran is found to have presented credible lay assertions sufficient to establish that he was exposed to loud noise during service and experienced tinnitus since his period of active duty. 

2. The currently demonstrated tinnitus is shown as likely as not to be due to the Veteran's exposure to noise during his period of active service. 



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, tinnitus is due to service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.






Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Given the granting of the benefit, any further development or notification action under the Veterans Claims Assistance Act of 2000 (VCAA) would not assist VA or the Veteran. 


Merits of the Appeal

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease entity is established, there is no requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant. Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. As a general matter, a layperson is not capable of opining on matters requiring medical knowledge. See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 


2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot). 

That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. See generally Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104(a). The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail." To deny a claim on its merits, the evidence must preponderate against the claim. See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran asserts that his tinnitus is due to noise exposure experienced during his period of active service. 

The Veteran has 20 years of military service and the record shows that he was a fire fighter and fire protection specialist throughout his military career.  See Form DD 214 and service personnel records.

He alleges that he worked in the vicinity of jet aircraft and was exposed to the sound of loud fire engine sirens. He indicated that his tinnitus began in service and that it continued after service.

The Veteran is competent to describe being exposed to loud noise and is competent to describe observable symptoms such as ringing in the ears. A lay person is competent to testify as to observable symptoms. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (a veteran is competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears ever since service). 

The Veteran's lay statements are found to be credible in light of his lengthy exposure to noise during his service in the Air Force. 

The Veteran reported that he used hearing protection in the course of his post-service employment and that the use of hearing protection was strictly enforced. See July 2012 hearing transcript.

Although a June 1974 service treatment record indicates no tinnitus was present at that time, the Board notes that the Veteran's service treatment records are incomplete and he has not asserted that his symptoms have been constant. Therefore, this record does not have more probative value than the Veteran's statements.

The Veteran was afforded a VA examination in February 2008 in which the examiner noted the history of noise exposure and complaints of tinnitus. The examiner states that the Veteran's military noise exposure could not have contributed to the Veteran's right-sided tinnitus, but offered no rationale to support her conclusion other than to state it was believed to be related to a dental problem.

The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1993).

In the present case the evidence for and against the claim are evenly balanced with credible statements made by the Veteran and a negative opinion supported by an inadequate rationale.

There is no doubt that the Board could undertake additional development, but when the evidence, as here, is in relative equipoise, the Board must give the Veteran the benefit of the doubt. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

In resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is established. 


ORDER

Service connection for tinnitus is granted.


REMAND

A review of the claims file reveals that at some point after the Travel Board hearing was held in Houston, Texas in July 2012 and before the receipt of the claims file by the Board in Washington, DC, some of the Veteran's service treatment records became separated from the claims file.

The June 2006 rating decision on appeal indicates service treatment records from July 1959 to December 1975 are among the evidence of record. In particular, specific references were made to the enlistment and separation examination reports in the February 2008 VA examination report. The Veteran's representative also referred to the Veteran's hearing profile on the separation examination. The record that is currently before the Board only contains copies of service treatment records submitted by the Veteran, and none of these records includes the enlistment or separation examinations.

Thus, the case must be remanded in order to locate the Veteran's service treatment records and associate them with the claims file.

The Board also finds that additional examinations are needed.

The May 2012 VA examination report contains a section that should include the medical history of the Veteran's low back disorder to include its onset and course but the examiner only noted current minor complaints. Thus, it appears that the opinion provided did not consider the entire medical history. The May 2007 VA examination also does not take into account the entire history of the right knee disorder since it fails to document the Veteran's reported history. 

For these reasons, the Veteran must be afforded another examination that is more thorough and takes into account medical and lay evidence.

The February 2008 VA audiology examiner noted that the Veteran had an H2 hearing profile at the time of his separation from service. However, she also stated that the Veteran's hearing was normal at the time of his discharge. PUHLES is a classification system by which a Veteran's overall condition is evaluated with "1" reflecting the highest level of fitness and 4 reflecting the worst.) The fact that the Veteran's hearing was rated as 2 suggests that there was some degree of diminished hearing and based on this evidence the examiner should have provided some discussion or at least an explanation as to its significance. Since the examiner failed to do so, an examination is needed that thoroughly discusses the evidence and provides an opinion supported by a complete explanation.


Accordingly, the case is REMANDED for the following action:

1. The AMC must ensure that a thorough search is conducted at the RO to locate the Veteran's service treatment records, to specifically include the enlistment and separation examinations. If no additional service treatment records are secured then this must be documented and the Veteran must be notified of this fact in writing. In the event the service treatment records are not located, the AMC must also contact the Veteran and ask him to provide copies of his service enlistment and separation records since he reported in May 2006 that he received copies of his service treatment records.

2. The AMC must then schedule the Veteran for a VA examination with an appropriate clinician preferably the examiner who conducted the May 2012 VA examination. The purpose of the examination is to determine whether any current right knee or low back disorder is related to service or is secondary to the service-connected left knee disability. The examiner is advised that a right leg scar is already service-connected and need not be addressed at this time.

The following considerations will govern the examinations:




(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) If deemed appropriate by the examiner, the Veteran may be scheduled for further examinations. All indicated tests and studies must be performed. 

(c) The examiners must take a full history from the Veteran. The Veteran contends that he initially hurt his low back in service when he was thrown from a fire truck in an accident. He reported that he did not think much of the back pain at the time due to his other injuries. He also contends that his low back disorder is related to overcompensating due to his leg/knee disorders. Regarding the right knee, he also attributes the current problems to the injury in service and extra stress due to the left knee disability. IF DEEMED APPROPRIATE BY THE EXAMINER, THE EXAMINERS SHOULD STATE WHETHER THERE IS A CLINICAL BASIS OR BASES (I.E., NON-SUBJECTIVE REPORT) TO SUPPORT OR DOUBT THE VETERAN'S CONTENTIONS, WITH A FULLY REASONED EXPLANATION FOR ANY SUCH FINDING. 

(e) For the low back, the examiner must provide medical opinions that answer the following questions:

* Did the Veteran's current low back disorder have its onset during service or is it related to any incident of his military service? 

* Is a current low back disorder proximately due to or the result of the Veteran's left knee disability?

* Is a current low back disorder chronically aggravated or worsened by the Veteran's left knee disability, regardless of the date of onset of either disorder? If and only if the examiner believes that there is chronic aggravation or worsening of any current low back disorder by the left knee, the examiner should also provide a medical opinion as to the degree of identifiable increased disability that has been produced by the aggravation. If the degree of increased disability cannot be quantified, the examiner should so indicate.

(f) For the right knee, the examiner must provide medical opinions that answer the following questions:

* Did the Veteran's current right knee disorder have its onset during service or is it related to any incident of his military service? 

* Is a current right knee disorder proximately due to or the result of the Veteran's left knee disability?

* Is a current right knee disorder chronically aggravated or worsened by the Veteran's left knee disability, regardless of the date of onset of either disorder? If and only if the examiner believes that there is chronic aggravation or worsening of any current right knee disorder by the left knee, the examiner should also provide a medical opinion as to the degree of identifiable increased disability that has been produced by the aggravation. If the degree of increased disability cannot be quantified, the examiner should so indicate.

3. The AMC must then return the claims folder to the VA audiologist who conducted the February 2008 VA examination. If that examiner is not available, the AMC must schedule the Veteran for a VA examination with an audiologist. The purpose of the examination is to determine whether the Veteran's current bilateral hearing loss is related to service. 

The following considerations will govern the examination:

(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) If deemed appropriate by the examiner, the Veteran may be scheduled for further examinations. All indicated tests and studies must be performed. 

(c) The examiner must take a full history from the Veteran. The Veteran contends that his hearing loss is related to his military service due to exposure to loud noises as a firefighter in the Air Force that included sirens and jet engines. The examiner is advised that firefighters have a high probability of noise exposure. He also had post service noise exposure, but he contends that hearing protection was used at all times.  

(d) The examiner must respond to the following questions:

* What is the significance of the H2 classification that was noted when the Veteran separated from service?

* Is the H2 classification evidence of hearing loss in service?

* Did the Veteran's current bilateral hearing loss have its onset during service or is it related to any incident of service to include noise exposure?

4. Thereafter, the AOJ must consider all of the evidence of record and readjudicate the claims of entitlement to service connection for low back and right knee disorders and bilateral hearing loss. 

If any of the benefits sought are not granted, issue a Supplemental Statement of the Case and allow the Veteran an opportunity to respond. 

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


